       Case 2:20-cv-00920-GJF-KRS Document 1 Filed 09/09/20 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

CHISHOLM’S-VILLAGE PLAZA, LLC.,

       Plaintiff,

vs.                                                           No. _________________________

TRAVELERS COMMERCIAL
INSURANCE COMPANY;THE
CINCINNATI INSURANCE COMPANY;
WILL BURKE; and BURKE INSURANCE GROUP,

       Defendants.

COMPLAINT FOR BREACH OF CONTRACT, VIOLATIONS OF THE NEW MEXICO
 INSURANCE PRACTICES ACT, BREACH OF THE COVENANT OF GOOD FAITH
   AND FAIR DEALING, NEGLIGENCE AND FOR DECLARATORY JUDGMENT

       For its Complaint against defendants Travelers Commercial Insurance Company

(“Travelers”) and The Cincinnati Insurance Company (“Cincinnati”), Plaintiff Chisholm’s-Village

Plaza, LLC (“Chisholm’s”) states the following:

                                                I.
                                          Nature of Case

       1.      This case arises from Chisholm’s defense of claims asserted against it by the City

of Las Cruces and the County of Dona Ana in a lawsuit styled City of Las Cruces, et al. v. United

States of America, et al., 2:17-cv-00809-JCH-GBW in federal court in the District of New Mexico

(“the Litigation”). In the Litigation, Plaintiffs the City of Las Cruces and the County of Dona Ana

(“Plaintiffs”) initially filed suit against the United States of America and the United States Defense

Department (“federal defendants”) for recovery of response costs that Plaintiffs incurred in

assessing and responding to an area designated by the United States Environmental Protection

Agency (the “U.S. EPA”) as a federal Superfund site: the Griggs & Walnut Ground Water Plume
       Case 2:20-cv-00920-GJF-KRS Document 1 Filed 09/09/20 Page 2 of 18




(the “Site”). Prior to the filing of the litigation, the U.S. EPA designated Plaintiffs and the federal

defendants as responsible parties for the releases of hazardous substances at the Site under the

Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (“CERCLA”),

as amended by the Superfund Amendment and Reauthorization Act of 1986, 42, U.S.C. §§ 9601

et seq. The Plaintiffs alleged in the Litigation that the federal defendants were responsible parties

within the meaning of Section 107 of CERCLA and therefore liable under Sections 107 and 113

of CERCLA for all response costs incurred and to be incurred in the future to abate the release of

contaminants at the Site.

       2.      In August 2018, one year after filing the Litigation against the federal defendants,

Plaintiffs amended their Complaint to assert claims against Chisholm’s, and other local Las Cruces

businesses, for indemnity and/or contribution under Sections 107 and 113 of CERCLA. In

addition to seeking contribution from Chisholm’s under Section 113 of CERCLA for Chisholm’s

allocable share of the costs necessary to respond to the release of hazardous substances at the Site,

the amended complaint alleged that Chisholm was jointly and severally liable under Section 107

of CERCLA for all costs of response, even the costs resulting from releases of hazardous

substances from property owned and operated by other third parties.

       3.      Chisholm’s retained undersigned counsel to represent it in the Litigation and

thereafter submitted Plaintiffs’ Amended Complaint to its insurance agent for assistance in placing

Chisholm’s insurers on notice of a third-party claim. Eventually, four insurance companies,

including Travelers and Cincinnati, were identified as companies that provided third party general

liability policies to Chisholm’s, which obligated those companies to provide indemnity benefits

and a defense against the claims asserted against Chisholm’s in the Litigation.


                                                  2
       Case 2:20-cv-00920-GJF-KRS Document 1 Filed 09/09/20 Page 3 of 18




       4.      In the Litigation, Chisholm’s ultimately established that it was not a responsible

party within the meaning of Section 107 of CERCLA and secured an agreement from Plaintiffs to

dismiss all claims asserted against Chisholm’s, with no liability for response costs on the part of

Chisholm’s. Chisholm’s then re-tendered to all four insurers its previous request for the defense

costs it had incurred in successfully defending against the claims asserted in the Litigation.

       5.      Despite repeated demand, two of the four insurance companies, Travelers and

Cincinnati, have refused to honor their duty to defend Chisholm’s and have asserted a number of

baseless, legally unsupportable and pretextual reasons for disclaiming their duty to defend under

the policies. Accordingly, Chisholm’s seeks a judgment declaring that each insurer has a duty to

pay the defense costs incurred by Chisholm’s in the Litigation. Chisholm’s further seeks damages

against each insurer for breach of contract, violations of the New Mexico Insurance Practices Act,

breach of the covenant of good faith and fair dealing, and negligence.

                                                II.
                                 Parties, Jurisdiction and Venue

       6.      Plaintiff Chisholm’s is a domestic New Mexico limited liability company duly

organized under the laws of the State of New Mexico, with its principal place of business at 606

West Amador Avenue, Las Cruces, New Mexico 88005.

       7.      Defendant Travelers is a foreign corporation organized and existing under the laws

of the State of Connecticut and authorized to conduct business in the State of New Mexico.

Travelers regularly transacts business in New Mexico through the sale of insurance policies and

derives substantial economic benefit from the sales of those policies. Accordingly, Travelers is

subject to personal jurisdiction in the State of New Mexico and may be served through the New

Mexico Department of Insurance.

                                                 3
       Case 2:20-cv-00920-GJF-KRS Document 1 Filed 09/09/20 Page 4 of 18




       8.      Defendant Cincinnati is a foreign corporation organized under the laws of the State

of Ohio. Cincinnati regularly transacts business in New Mexico through the sale of insurance

policies and derives substantial economic benefit from the sale of those policies. Accordingly,

Cincinnati is subject to personal jurisdiction in the State of New Mexico and may be served through

the New Mexico Department of Insurance.

       9.      Pursuant to 28 U.S.C. § 1332, the Court has subject matter jurisdiction because

Chisholm’s, Travelers and Cincinnati are all citizens of different states and the amount in

controversy, exclusive of interest and costs, exceeds Seventy-Five Thousand Dollars ($75,000.00).

       10.     The underlying litigation for which Chisholm’s seeks insurance defense costs was

brought in the United States District Court for the District of New Mexico, and the environmental

contamination forming the basis of the underlying litigation occurred in New Mexico.

Accordingly, venue is proper in the United States District Court for the District of New Mexico

pursuant to 28 U.S.C. § 1391(b)(2).

                                          III.
              Facts Common to All Counts and Applicable Policies of Insurance

       11.     In the Litigation, Plaintiffs asserted alternative claims against Chisholm’s relating

to its alleged liability for response costs incurred and to be incurred at the Site. First, Plaintiffs

alleged that Chisholm’s, as a present owner of property from which hazardous substances were

released, was liable under Section 113 of CERCLA to contribute its proportionate share of

response costs resulting from the alleged releases of hazardous substances from the Chisholm’s

property. Second, and most important, Plaintiffs also alleged that Chisholm’s was liable under

Section 107 for 100% of the costs of response, including the costs attributable to releases from

property owned and operated by entities other than Chisholm’s.

                                                  4
       Case 2:20-cv-00920-GJF-KRS Document 1 Filed 09/09/20 Page 5 of 18




       12.     The Amended Complaint did not constitute an action by a governmental authority

to require a responsible party to cleanup contamination; rather, the Litigation was an action brought

by responsible parties under CERCLA, i.e., the City of Las Cruces and Dona Ana County, to obtain

reimbursement for the response costs the City and County incurred as a result of an action by a

governmental authority, i.e., the U.S. EPA, requiring the City and County to clean up the Site.

       13.     According to the Amended Complaint, while Chisholm’s was purportedly

responsible for less than 2% of the hazardous substances found at the Site, Plaintiffs asserted that

Chisholm’s was jointly and severally liable for 100% of the costs necessary to respond to the

contamination and to clean-up the Site.

       14.     In November 2018, Chisholm’s promptly submitted copies of Plaintiffs’ Amended

Complaint to its present insurance agent, and to its former insurance agent, to identify and locate

applicable policies of insurance.

       15.     Because Chisholm’s is a well-established business that has existed for more than

25 years in various corporate forms, the identification of applicable policies of insurance was not

a straightforward task. However, each successive corporate form carried on the exact original

business as its predecessor entity, and the change in corporate form was not material to the issuance

of the insurance policies. Further, after the filed Litigation, Chisholm’s was assigned all rights

under all applicable policies of insurance providing defense and indemnity benefits.

       16.     Chisholm’s tendered claims to the four insurance companies for the defense costs

Chisholm’s had incurred and would incur defending against the Litigation, and for indemnity

benefits to which Chisholm’s was entitled under the policies of insurance.




                                                 5
       Case 2:20-cv-00920-GJF-KRS Document 1 Filed 09/09/20 Page 6 of 18




       17.     Between 2018 and 2019, counsel for Chisholm’s vigorously defended Chisholm’s

in the Litigation. As a result of the vigorous defense presented by Chisholm’s in the Litigation, in

late 2019, counsel for Chisholm’s secured from Plaintiffs an agreement to dismiss all claims

against Chisholm’s, with no liability apportioned to Chisholm’s.

       18.     After securing this result for their insured, counsel for Chisholm’s again demanded

from all insurers the defense costs Chisholm’s had incurred in defending against the Litigation.

Cincinnati and Travelers refused to honor and continue to refuse to honor their duties to defend

under the policies of insurance. Consequently, Chisholm’s was compelled to file this action.

                                              IV.
                     Cincinnati Policies and Improper Denial of Coverage

       19.     Investigation into applicable policies of insurance revealed that Chisholm’s was

insured under Cincinnati Policies CPP1070353, during the period December 31, 2009 through

December 31, 2012, and EPP0172787 during the December 31, 2012 through December 31, 2017

(“the Cincinnati Policies”). The Cincinnati Policies were standard commercial general liability

policies that provided for both indemnity benefits and defense costs.

       20.     In early 2019, Chisholm’s tendered a notice of claim for full defense and indemnity

benefits under the Cincinnati Policies for defense of the Litigation and any resulting liability.

       21.     In March 2019, Cincinnati denied coverage for the Litigation and informed

Chisholm’s that it would not be providing Chisholm’s a defense for the Litigation. As its basis for

its first denial of Chisholm’s claim for defense and indemnity benefits under the Cincinnati

Policies, Cincinnati claimed that coverage was precluded because the policies excluded coverage

for claims arising out of the release of pollutants at property owned by the insured.



                                                  6
       Case 2:20-cv-00920-GJF-KRS Document 1 Filed 09/09/20 Page 7 of 18




       22.     Chisholm’s responded to Cincinnati’s improper denial by noting that Plaintiffs’

Amended Complaint asserted that Chisholm’s was liable for 100% of the contamination that had

been released from property owned and operated by third parties, and not solely for an alleged

release of pollutants from property owned by Chisholm’s. Chisholm’s again made a demand for

prompt acknowledgement of Cincinnati’s duty to defend and for the defense costs to which it is

entitled under the Cincinnati Policies.

       23.     In November 2019, Cincinnati again denied Chisholm’s demand for a defense in

the Litigation, asserting, again incorrectly, that the pollution exclusion clause precluded coverage

and also because coverage did not exist for the costs of responding to a government-mandated

cleanup of contaminants.

       24.     Chisholm’s responded in December 2019, notifying Cincinnati that Plaintiffs’

Amended Complaint sought to hold Chisholm’s responsible for the costs to abate contamination

from property other than the property owned and occupied by Chisholm’s and that, as a result, the

Amended Complaint alleged facts which could conceivably invoke coverage and that the duty to

defend, which is distinct from the duty to indemnify, had thus been triggered. Chisholm’s also

reiterated that the City and County sought reimbursement of response costs and were not acting as

a regulatory body seeking to compel an environmental clean-up by Chisholm’s.

       25.     Cincinnati has not responded to either the December 2019 or the January 2020

correspondence.

                                                 V.
                                          Travelers’ Policies

       26.     Investigation into the identification of available insurance policies revealed the

following applicable policies of insurance: IMP30107954800 [effective 10/10/94 – 11/01/95];

                                                  7
       Case 2:20-cv-00920-GJF-KRS Document 1 Filed 09/09/20 Page 8 of 18




IMP30107954801 [effective 11/01/95 – 12/31/95]; IMP30107954802 [effective 12/31/95 –

12/31/96]; IMP30107954803 [effective 12/31/96 – 12/31/97]; IMP30107954804 [effective

12/31/97 – 12/31/98]; BFS00000221056 [effective 12/31/98 – 12/31/99]; BFS00000508313

[effective 12/31/99 – 12/31/00]; and BK00758177 [effective 12/31/00 – 12/31/01] (together “the

Travelers’ Policies”). The Travelers’ Policies were standard commercial general liability policies

that provided for both indemnity benefits and defense costs.

        27.     In August 2019, Chisholm’s tendered a claim for full defense and indemnity

benefits under the Travelers’ Policies.

        28.     Travelers responded in August 2019, by noting that “coverage may be limited”

because they purportedly did not receive notice of the Litigation at or around the time it was filed.

        29.     Travelers more fully responded in October 2019 by asserting, without a thorough

investigation, that it had no duty to defend an entity named “Chisholm’s-Village Plaza LLC,”

despite not ascertaining the true nature of, and relationship between, the successive corporate

forms. Travelers also noted that the pollution exclusion “could” potentially limit or preclude

coverage. Despite Travelers lack of supportable bases for a denial of coverage, Travelers denied

Chisholm’s claim for the defense benefits Travelers was obligated to provide under the Travelers’

Policies.

        30.     Chisholm’s responded to Travelers in November 2019 and January 2020, noting

that Chisholm’s was a successor in interest to the named insured and was therefore entitled to

coverage under the Travelers’ Policies. Chisholm’s further provided Travelers with the same

proposal provided to Cincinnati regarding payment of defense costs incurred by the insured now

that the insured faced no further liability in the Litigation.


                                                   8
       Case 2:20-cv-00920-GJF-KRS Document 1 Filed 09/09/20 Page 9 of 18




       31.     Travelers responded in January 2020 and asserted coverage was not available under

the Travelers’ Policies for the following reasons: (1) the pollution exclusion clause precluded

coverage because the property damage alleged in Plaintiffs’ Amended Complaint was “caused” by

the release of pollutants from property currently owned by Chisholm’s; (2) the policies precluded

recovery of loss arising out of a request that the insured cleanup pollutants; (3) the policies

precluded coverage for loss arising out of a claim by a governmental authority for cleanup of

environmental contamination; (4) Chisholm’s Village-Plaza is not a named insured; and (5)

Travelers was not provided prompt notice of the Litigation.

       32.     Travelers did not acknowledge that the Litigation was not one where a

governmental authority was enforcing a statutory duty to clean up pollution caused by Chisholm’s,

nor did Travelers address that the Amended Complaint sought to hold Chisholm’s responsible for

releases of contaminates from property that Chisholm’s did not own or occupy. Further, Travelers’

“investigation” into whether Chisholm’s was entitled to the defense and indemnity benefits under

the policy amounted to a minutes-long internet search. Finally, Travelers made no effort to

determine why the claim was submitted when it was nor did Travelers explain how, or even if, it

was prejudiced by the timing of the claim submission.

       33.     As a result of Travelers’ unreasonable and unjustifiable refusal to provide defense

benefits, Chisholm’s was constrained to file this suit.

                                            COUNT I
                                       Breach of Contract
                                     Cincinnati and Travelers

       34.     Chisholm’s reasserts and incorporates by reference the allegations in paragraphs 1

through 33 the same as if fully set forth.


                                                 9
      Case 2:20-cv-00920-GJF-KRS Document 1 Filed 09/09/20 Page 10 of 18




          35.   Each of the above-referenced policies constitutes a legal and enforceable contract.

          36.   Under the terms of the referenced policies, the carriers each agreed to defend and

indemnify Chisholm’s for claims of property damage occurring during the policy periods for which

Chisholm’s became legally liable, and to defend Chisholm’s against such claims, subject to policy

terms and conditions.

          37.   Under New Mexico law, the duty to defend under an insurance policy is much

broader than the duty of coverage, and New Mexico law imposes a duty to defend the entire

complaint, not just the portion that falls within coverage under a policy of insurance.

          38.   Chisholm’s has incurred defense costs in response to the claims asserted by

Plaintiffs.

          39.   Chisholm’s has made a timely demand for reimbursement of its defense costs.

          40.   Each of the insurers is liable to Chisholm’s for the defense costs under the terms of

the policies of insurance.

          41.   Each of the insurers has breached the insurance contract by failing to pay defense

benefits to which they are contractually obligated to pay under the policies.

          42.   Each of the insurers has further breached its policy obligations to fairly investigate

the claims made against Chisholm’s in the Litigation by refusing to acknowledge that the Amended

Complaint seeks to hold Chisholm’s liable for property damage resulting from the release of

hazardous substances from property owned by unrelated third parties.

          43.   Chisholm’s has been damaged in the amount it has expended to defend against

Plaintiff’s claims in the Litigation and also by the costs and fees incurred to prosecute the present

action.


                                                 10
      Case 2:20-cv-00920-GJF-KRS Document 1 Filed 09/09/20 Page 11 of 18




       44.     Each of the insurers has unreasonably failed to pay Chisholm’s’ defense costs under

the policies of insurance and Chisholm’s is therefore entitled to an award of reasonable attorneys’

fees and costs under NMSA 1978, § 39-2-1.

       WHEREFORE, Chisholm’s requests judgment on Count I as follows:

       A.      Compensatory damages in an amount to be proven at trial for defense costs;

       B.      Reasonable attorneys’ fees and costs as provided by statute;

       C.      Pre-judgment and post-judgment interest to the fullest extent allowed by law; and

       D.      Such other relief the Court deems just and proper.

                                            COUNT II
                                    Unfair Insurance Practices
                                     Cincinnati and Travelers

       45.     Chisholm’s reasserts and incorporates by reference the allegations in paragraphs 1

through 44 the same as if fully set forth.

       46.     In refusing to acknowledge their duty to defend, the insurers have engaged in an

unfair claim practice as defined in NMSA 1978, Section 59A-16-3.

       47.     The insurers have willfully failed to implement reasonable standards for the prompt

investigation and processing of Chisholm’s’ claim for defense costs and indemnity benefits by

refusing to acknowledge that the Amended Complaint seeks to hold Chisholm’s liable for property

damage resulting from the release of contaminates from property owned by unrelated third parties,

and refusing to acknowledge that the Amended Complaint does not involve a governmental

requirement for cleanup of contaminates.




                                                11
      Case 2:20-cv-00920-GJF-KRS Document 1 Filed 09/09/20 Page 12 of 18




       48.     Cincinnati has further willfully failed to acknowledge and act reasonably promptly

upon communications from Chisholm’s by refusing to acknowledge or respond to Chisholm’s

offer of settlement of Chisholm’s’ claims.

       49.     Travelers has further willfully failed to implement reasonable standards for the

prompt investigation and processing of Chisholm’s’ claim for defense costs and indemnity benefits

by refusing to acknowledge that Chisholm’s is entitled to the indemnity and defense benefits under

the Travelers’ Policies.

       50.     The insurers willfully have not attempted in good faith to effectuate a prompt and

fair settlement of Chisholm’s’ claim, despite reasonably clear evidence of liability where the

Amended Complaint, on its face, seeks to hold Chisholm’s liable for property damage resulting

from the release of contaminates from property owned by unrelated third parties, which irrefutably

triggers the insurers’ duty to defend.

       51.     The insurers have failed to provide a reasonable explanation of the basis relied on

in the policy in relation to the facts or applicable law for denial of coverage and have instead

asserted that various policy terms preclude coverage or provide a basis for denial of the policy

benefits when they have actual knowledge, or they are on notice, that those terms are ambiguous,

otherwise inapplicable, or provide no legal basis for denial of policy benefits as follows:

               A.      Cincinnati and Travelers have both incorrectly asserted that coverage is

                       excluded for the costs of responding to a governmental requirement for

                       cleanup of contaminates despite the fact that the Amended Complaint

                       demonstrates that the underlying litigation was private party litigation

                       between potentially responsible parties under CERCLA;


                                                12
      Case 2:20-cv-00920-GJF-KRS Document 1 Filed 09/09/20 Page 13 of 18




              B.      Cincinnati and Travelers have both incorrectly asserted that coverage is

                      excluded for property damage caused by the release of contaminates from

                      property owned by Chisholm’s despite the fact that the Amended Complaint

                      seeks to hold Chisholm’s liable for property damage resulting from the

                      release of contaminates from property owned by unrelated third parties;

              C.      Travelers has incorrectly asserted that coverage is excluded because it

                      purportedly did not receive timely notice of the claim, despite the fact that

                      Travelers was notified as soon as practicable upon the discovery of the

                      applicable policies of insurance; and

              D.      Travelers has incorrectly asserted that coverage is excluded because

                      Chisholm’s is not the named insured despite the fact that Chisholm’s is the

                      successor in interest to the named insured and further has standing to assert

                      a claim under the Travelers’ Policies under an assignment of the claim.

       52.    After demand, the insurers failed to provide a defense to Chisholm’s even though

Plaintiffs’ Amended Complaint stated facts which brought the case within potential coverage of

the policies and thereby triggered the insurers’ duty to defend because Amended Complaint seeks

to hold Chisholm’s liable for property damage resulting from the release of contaminates from

property owned by unrelated third parties.

       53.    The insurers have merely provided rote recitations of their interpretations of policy

terms, thereby demonstrating a discernable lack of knowledge of the complex nature of CERCLA

environmental claims that differentiate these claims from general environmental claims under

standard commercial general liability coverages.


                                               13
      Case 2:20-cv-00920-GJF-KRS Document 1 Filed 09/09/20 Page 14 of 18




       54.     Upon information and belief, the insurers have failed to adopt and implement

adequate standards and procedures for handling complex CERCLA environmental claims.

       55.     The insurers have failed to give at least equal regard to Chisholm’s interests in

securing its rights under the insurance policies as they did to their own interests in attempting to

avoid the expense of complying with their coverage obligations.

       56.     The insurers’ unreasonable course of conduct with respect to Chisholm’s’ claims

represents corporate policies and practices to ignore their obligations under the insurance policies

and force insureds, like Chisholm’s, into litigation to vindicate their rights to insurance coverage.

       57.     The insurers’ unreasonable course of conduct, including manufacturing legally and

factually untenable bases for denial of coverage, was knowingly and willfully calculated to

frustrate the agreed upon purposes of the insurance policies.

       58.     The insurers’ unreasonable course of conduct, including failing to ascertain the

legal premise for Plaintiffs’ claims against Chisholm’s in the Litigation, was knowingly and

willfully calculated to prevent Chisholm’s from obtaining the defense benefits for which

Chisholm’s bargained in obtaining the insurance policies from the insurers.

       59.     These acts, along with other acts committed by insurers, constitute unfair insurance

practices.

       60.     Chisholm’s has incurred actual damages as a proximate result of the insurers’ bad

faith insurance practices in amounts to be proven at trial.

       61.     Based on the insurers’ willful and malicious acts in refusing to honor their

obligations to provide Chisholm’s a defense under the insurance policies, Chisholm’s is entitled

to an award of punitive damages.


                                                 14
      Case 2:20-cv-00920-GJF-KRS Document 1 Filed 09/09/20 Page 15 of 18




       WHEREFORE, Chisholm’s requests judgment on Count II as follows:

       A.      Actual damages to Chisholm’s, in an amount to be proven at trial, including costs

incurred by Chisholm’s in defending the Litigation;

       B.      Attorneys’ fees incurred to prosecute this action and to attempt to voluntarily obtain

the insurers’ commitment to pay defense and indemnity benefits, as provided by NMSA 1978,

Section 59A-16-30;

       C.      An award of punitive damages against insurers for their willful and malicious denial

of the defense benefits to which Chisholm’s is entitled;

       D.      Pre-judgment and post-judgment interest to the fullest extent allowed by law; and

       E.      Such other relief the Court deems just and proper.

                                       COUNT III
                   Breach of the Covenant of Good Faith and Fair Dealing
                                       All Insurers

       62.     Chisholm’s reasserts and incorporates by reference the allegations in paragraphs 1

through 61 the same as if fully set forth.

       63.     Each insurer has been provided with information sufficient to determine its duty to

defend Chisholm’s under the circumstances.

       64.     The insurers have not acted honestly nor in good faith in the performance of their

respective duties under the applicable policies.

       65.     No insurer has acted reasonably under the circumstances by conducting a timely

investigation and a fair evaluation of its duty to defend and provide indemnity benefits to

Chisholm’s.




                                                   15
      Case 2:20-cv-00920-GJF-KRS Document 1 Filed 09/09/20 Page 16 of 18




       66.     The insurers have failed to give at least equal regard to Chisholm’s’ interests in

securing Chisholm’s rights under the above-referenced policies as they did to secure their interests

in attempting to avoid the expense of complying with their coverage obligations.

       67.     The insurers’ actions represent corporate policies and practices that ignore their

obligations under policies and force Chisholm’s and other similarly-situated insureds to initiate

court proceedings merely to vindicate their contractual rights to insurance coverage.

       68.     The insurers’ actions have been and are knowingly and willfully calculated to

frustrate the agreed upon purpose of the above-referenced policies and to injure Chisholm’s right

to receive the benefits of the policies in order to further the economic interests of the insurers by

avoiding their obligations to defend Chisholm’s.

       69.     Chisholm’s has been injured because it has been required to expend resources

responding to each insurer’s inquiries and by the costs and fees required to prosecute this action.

       70.     The actions of the insurers are reckless, based on dishonest judgment, malicious,

willful, and wanton, such that the imposition of punitive damages is justified.

       WHEREFORE, Chisholm’s requests judgment on Count III as follows:

       A.      An award of actual damages in an amount to be proven at trial;

       B.      An award of attorneys’ fees necessary to prosecute this action;

       C.      An award of punitive damages sufficient to deter the carriers from engaging in

similar conduct in the future;

       D.      Pre-judgment and post-judgment interest to the fullest extent allowed by law; and

       E.      Such other relief the Court deems just and proper.




                                                 16
      Case 2:20-cv-00920-GJF-KRS Document 1 Filed 09/09/20 Page 17 of 18




                              COUNT IV – Declaratory Judgment
                                       All Insurers

       71.     Chisholm’s reasserts and incorporates by reference the allegations in paragraphs 1

through 70 the same as if fully set forth.

       72.     An actual controversy exists regarding whether the allegations of Plaintiffs’

Amended Complaint in the Litigation trigger the insurers’ duties to defend under the above-

referenced policies.

       73.     An actual controversy exists regarding each insurer’s duty to defend under the

above-referenced policies.

       WHEREFORE, Chisholm’s requests judgment on Count IV as follows:

       A.      Declaring that the allegations contained in Plaintiffs’ Amended Complaint

triggered the insurers’ duties to fully defend Chisholm’s;

       B.      Declaring that each insurer is obligated to reimburse Chisholm’s for all defense

costs under the above-referenced policies; and

       C.      Such other relief the Court deems just and proper.

                                        Jury Trial Demand

       Chisholm’s hereby demands a trial by jury on all counts so triable.




                                                 17
Case 2:20-cv-00920-GJF-KRS Document 1 Filed 09/09/20 Page 18 of 18




                              Respectfully submitted,
                              HINKLE SHANOR LLP

                              /s/ Thomas M. Hnasko
                              Thomas M. Hnasko
                              Julie A. Sakura
                              Dioscoro “Andy” Blanco
                              Post Office Box 2068
                              Santa Fe, NM 87504-2068
                              (505) 982-4554
                              thnasko@hinklelawfirm.com
                              jsakura@hinklelawfirm.com
                              dblanco@hinklelawfirm.com
                              Attorneys for Plaintiff Chisholm’s-Village Plaza,
                              LLC




                                18
